ITEMID: 001-71679
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF ZAUGOLNOVA v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1 (non-enforcement of judgment);Violation of P1-1;Remainder inadmissible;Non-pecuniary damage - financial award;Costs and expenses award - Convention proceedings
JUDGES: Christos Rozakis
TEXT: 4. The applicant was born in 1946 and lives in Neryungri.
5. On 10 April 2002 the Nyuringri Town Court granted the applicant’s civil action against the Neryungri Town police department and awarded her 16,683.23 Russian roubles (“RUR”). On 5 June 2002 the Supreme Court of the Sakha (Yakutiya) Republic upheld the judgment on appeal. On the same day the judgment became final and enforceable.
6. On 3 December 2002 the Nyuringri Town Court issued a writ of execution.
7. On 16 July 2003 the applicant submitted the writ of execution to the Neryungri Town police department.
8. On 8 December 2004 the Neryungri Town Administration transferred RUR 16,683.23 to the applicant’s account.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
